        Case 2:17-cv-00120-RWS Document 211 Filed 02/06/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                       GAINESVILLE DIVISION


PATRICIA HOLLAND, the Surviving
Mother of KIP EUGENE HOLLAND
and WAYNE HOLLAND, as the
Administrator of the Estate of KIP
EUGENE HOLLAND,

               Plaintiffs,                            Civil Action No.
                   V.                                2:17-cv-120-RWS
 CYPRESS INSURANCE COMPANY
and KERI BELL, as the Administrator
of the Estate of JAMES WENDELL
HARPER,

              Defendants.

                         JUDGMENT IN A CIVIL CASE


       This action came before the Honorable Richard W. Story, United States

District Judge, for jury trial. The issues having been duly tried, and the jury duly

rendered its verdict,

      IT IS ORDERED and ADJUDGED that judgment is hereby entered in

favor of Plaintiffs and against Defendants, in the amount of $13,000,000 for

Wrongful death, $2,000,000 for Pain and suffering, $29,363 for Medical and

Funeral expenses and $6,000,000 for Litigation expenses for a total judgment of
       Case 2:17-cv-00120-RWS Document 211 Filed 02/06/20 Page 2 of 2



$21,029,363.

     Dated at Gainesville, Georgia, this the 6th day February, 2020.

                                     JAMES N. HATTEN, CLERK OF COURT
                                     By:


                                     Stacey Kemp
                                     Courtroom Deputy Clerk
